Citation Nr: 0323981	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  01-09 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals of an 
abdominal hysterectomy with bilateral salpingo-oophorectomy, 
secondary to the service-connected Cesarean section scar.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from October 1980 to 
October 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2000 rating decision of the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for a Cesarean 
section scar, but denied service connection for residuals of 
an abdominal hysterectomy with bilateral salpingo-
oophorectomy, secondary to the service-connected disability.  

In an April 2001 statement, the veteran requested a personal 
hearing before a hearing officer at the RO.  The hearing was 
scheduled, but postponed twice by the veteran.  In her 
substantive appeal, she requested that she be scheduled for a 
personal hearing before a Veterans Law Judge at the RO.  
However, in a January 2002 statement, she related that she no 
longer wanted a hearing, and requested that her case be 
forwarded to the Board for a decision.  

In an April 2002 decision, the Board also denied service 
connection for residuals of an abdominal hysterectomy with 
bilateral salpingo-oophorectomy, secondary to the service-
connected Cesarean section scar.  Thereafter, the veteran 
appealed the decision to the United States Court of Appeals 
for Veterans Claims (Court).  While the case was pending, in 
January 2003, the parties filed a Joint Motion requesting 
that the April 2002 decision be vacated and the case be 
remanded to the Board.  In a January 2003 Order, the Court 
granted the motion, vacated the Board's April 2002 decision, 
and remanded the case to the Board.  

The Board notes that, upon a review of a November 2001 
private medical statement and a statement received from the 
veteran in March 2002, it appears that she is raising a 
separate claim for entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151 for residuals of an abdominal 
hysterectomy with bilateral salpingo-oophorectomy as a result 
of VA treatment.  However, this issue has not been 
adjudicated by the RO and is not currently before the Board.  
It is referred to the RO for appropriate development.  
Furthermore, that issue is not inextricably intertwined with 
the claim for secondary service connection.  Accordingly, a 
deferral is not required.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the claimant is expected to obtain and submit, and 
which evidence will be retrieved by VA.  See 38 U.S.C.A. § 
5103(a) and (b) (West 2002).  

The Court held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that Section 3A of the VCAA (covering the duty 
to notify and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (i.e., Nov. 9, 2000), 
and overruled both Holliday and Karnas to the extent that 
they allowed for such retroactive application.  Kuzma v. 
Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  However, in 
Kuzma the Federal Circuit was presented with a situation in 
which a final Board decision had been rendered prior to the 
enactment of the VCAA in November 2000.  Since, in this case, 
the Board's decision was rendered after the enactment of the 
VCAA, the Board finds that the prohibition against the type 
of retroactive application of the VCAA discussed in Kuzma is 
not an issue in the instant appeal, and consideration of the 
duty to notify and duty to assist provisions of the VCAA is 
warranted.  

This matter arises from an appeal filed by the veteran to a 
rating decision dated in December 2000.  However, as noted 
in the January 2003 Joint Motion, the record shows that the 
RO has not referenced or discussed the VCAA in adjudicating 
the veteran's claim.  In particular, the RO must provide 
notice of the VCAA to the veteran and his representative, 
including the division of responsibilities between VA and 
the claimant in obtaining evidence pertaining to these 
claims in accordance with the Court's holdings in Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002), and Charles v. 
Principi, 16. Vet. App. 370 (2002).  

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to the one-year period for 
receipt of additional evidence.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for her 
residuals of an abdominal hysterectomy 
with bilateral salpingo-oophorectomy.  
After securing any necessary releases, 
the RO should obtain these records.  

3.  Upon completion of the above, the RO 
must readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent supplemental 
statement of the case.  If the benefit 
sought remains denied, the RO should 
issue a supplemental statement of the 
case and afford the veteran and her 
attorney the appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified; however, she has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


